UNITED STATES DISTRICT COURT                                   USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                  DOCUMENT
                                                               ELECTRONICALLY FILED
                                                               DOC#:
 RUTH SARIT, on behalf of herself and others
                                                               DATE FILED:    7,/i/
                                                                               2-f:J
 similarly situated,

                            Plaintiff,
                                                             No. 18-CV-11524 (RA)
                       V.
                                                                     ORDER
 WESTSIDE TOMATO, INC. doing business
 as ARTE CAFE, ROBERT MALTA, MARC
 LNU, and ERNESTO MATIAS LOPEZ,

                            Defendants.


RONNIE ABRAMS, United States District Judge:

       As discussed with the parties, discovery is hereby stayed pending the resolution of

Defendants' motion to dismiss.

SO ORDERED.

 Dated:        February 3, 2020
               New York, New York


                                                        ie Abrams
                                                   United States District Judge
